Citation Nr: 0310218	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  98-12 223	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from April 1944 to 
February 1946, and died in March 1997.

The appellant, who is the veteran's widow, appealed a June 
1997 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.

By way of explanation of the complex procedural history of 
this case, the Board of Veterans' Appeals (Board) notes that 
the appellant filed a claim for dependency and indemnity 
compensation (DIC) in May 1997 that was denied by the RO in a 
June 1997 rating decision.  Following receipt of a timely 
notice of disagreement, a statement of the case (SOC) was 
issued in October 1997.  In December 1997, the appellant 
submitted additional evidence in support of her claim that 
included a December 1997 written statement from D.T.R., M.D. 
(hereinafter referred to as "Dr. R")  Thereafter, 
additional medical evidence was received at the RO, and a 
supplemental statement of the case (SSOC) was issued in May 
1998.  In July 1998, the appellant perfected her appeal.  In 
a January 2000 decision, the Board issued a decision in which 
it denied the appellant's claim.

In April 2000, the appellant filed a motion for 
reconsideration of the Board's decision.  In support of her 
claim, she submitted a March 2000 written statement from Dr. 
R.  The Vice Chairman of the Board denied the motion for 
reconsideration in June 2000.  The Board then referred the 
newly submitted evidence to the RO for consideration as an 
attempt to reopen the claim.  In August 2000, the RO issued a 
rating decision denying the appellant's claim.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (CAVC or Court).  
In that litigation, in November 2000, an Unopposed Motion for 
Remand was filed by the VA General Counsel, averring that 
remand was required due to the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  In an Order of 
January 2001, the CAVC vacated the Board's decision and 
remanded the matter, pursuant to the General Counsel's 
motion.  

Thereafter, in a September 2001 decision, the Board denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  She appealed the 
Board's decision to the CAVC.  In that litigation, a Joint 
Motion for Remand was filed by the VA General Counsel and the 
appellant, averring that remand was required for issuance of 
an SSOC that reflects the RO's consideration of Dr. R's March 
2000 statement.  In an Order of August 2002, the CAVC vacated 
the Board's September 2001 decision and remanded the matter, 
pursuant to the Joint motion.  A copy of the CAVC's Order in 
this matter has been placed in the claims file.


REMAND

Pursuant to 38 C.F.R. § 19.37(a) (2002), evidence received by 
the agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated 
(including evidence received after certification to the Board 
has been completed) will be referred to the appropriate 
rating or authorization activity for review and disposition.  
If the SOC was prepared before the receipt of the additional 
evidence, an SSOC will be furnished the appellant, unless the 
additional evidence duplicates evidence previously of record 
or is irrelevant.  If the last SSOC was prepared before the 
receipt of additional evidence, another SSOC will be 
furnished to the appellant as provided in 38 C.F.R. § 19.31 
(2002) unless the additional evidence is duplicative or not 
relevant to the issue on appeal.

The record reflects that, in May 1998, the RO issued an SSOC 
in which it continued to deny the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Thereafter, the RO obtained a copy of a 
March 2000 written statement from Dr. R regarding his opinion 
as to the cause of the veteran's death.  In its August 2000 
decision, the RO denied the appellant's claim, but it failed 
to issue an SSOC reflecting its consideration of Dr. R's 
March 2000 statement.  In addition, in March 2003, the Board 
received a copy of a February 2003 written statement from Dr. 
R regarding the cause of the veteran's death.

The Board finds the above-mentioned evidence to be relevant 
to the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  In our decision of 
September 2001, we addressed that matter and determined that, 
in order to avoid further delay in the appeal, we would 
consider the statement without remand to the RO.  However, as 
ordered by the Court in August 2002, the Board now concludes 
that, because the March 2000 evidence was received by the RO 
and associated with the veteran's claims folder before it was 
forwarded to the Board, an SSOC should have been issued 
pursuant to 38 C.F.R. § 19.37(a).  Accordingly, the Board 
believes that a remand is now required in order to provide 
the RO with the opportunity to consider this evidence, as 
well as the February 2003 statement from Dr. R, in the first 
instance.  See 38 C.F.R. § 19.37(a).

The Board is aware that VA regulations were recently amended 
so as to allow the Board to develop evidence directly without 
having to remand a case to the RO.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (now codified as amended at 38 C.F.R. §§ 
19.9, 19.31, 20.903, 20.1304 (2002)).  These amendments were 
also intended to allow the Board, under certain 
circumstances, to consider evidence not previously considered 
by the agency of original jurisdiction, so long as the 
appellant is advised of the Board's intention to do so and 
given an opportunity to respond.  Nevertheless, and as 
explained in detail above, the intervention of the Court 
requires the action taken herein.  See Chisem v. Brown, 8 
Vet. App. 374 (1995) (mandate of higher court is the "law of 
the case" and must be followed).  Thus, this claim must be 
remanded to the RO for the issuance of an SSOC pursuant to 38 
C.F.R. § 19.37(a).  


Therefore, to ensure full compliance with the remand from the 
CAVC, this case is remanded to the RO for the following 
action:

The RO should review all of the evidence 
of record, including any evidence that 
has been received since the May 1998 SSOC 
was issued.  If, after reviewing this 
evidence, the RO determines that any 
additional development is warranted, the 
RO is free to undertake such development, 
as it deems necessary.  It should review 
the claims file and ensure that no other 
notification or development action is 
required by the Veterans Claims 
Assistance Act.  Once such development 
has been completed, the RO should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death, and issue an SSOC.  If 
the RO's decision remains unfavorable as 
the issue on appeal, the appellant and 
her representative should be afforded 
time in which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



